UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                            __________________

                               No. 99-60013
                            __________________

     MICHAEL CHRISTOPHER STANDAERT,

                                            Petitioner,

                                  versus

     UNITED STATES PAROLE COMMISSION,

                                            Respondent.

          ______________________________________________

               Appeal from the Determination of the
                  United States Parole Commission
                            (866602-080)
          ______________________________________________

                            December 14, 1999

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     A   court   in    Mexico   found   Michael   Christopher   Standaert

(Standaert) “criminally responsible of a health related crime,

manufacturing and possession of methamphetamine” and sentenced him

to ten years in prison.         After serving some of his sentence in

Mexico, Standaert transferred to the United States pursuant to a

prisoner transfer treaty to serve the remainder of his sentence.

Pursuant to 18 U.S.C. § 4106A, the United States Parole Commission

(Commission) determined that Standaert had to serve the full ten-

year sentence.

     Standaert now appeals the Commission’s determination, arguing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the Commission erred in calculating his offense level because

it used a drug quantity that was contrary to the findings in the

Mexican court’s judgment.    After having reviewed the briefs and

record and hearing oral argument, we conclude that Standaert has

not shown that the Commission’s finding that twenty-four ounces of

methamphetamine should be used to calculate his offense level

constituted “clear error.”    See Rosier v. United States Parole

Commission, 109 F.3d 212, 214 (5th Cir. 1997) (explaining that this

Court reviews the Commission’s factual findings for clear error).

We therefore AFFIRM the Commission’s determination of Standaert’s

release date.

     AFFIRMED.




                                 2